Title: V. Secretary of State to Joshua Johnson, 23 December 1790
From: Jefferson, Thomas
To: Johnson, Joshua



Dear Sir
Philadelphia Dec. 23. 1790.

The vexations of our seamen and their sufferings under the press-gangs of England have become so serious, as to oblige our  government to take serious notice of it. The particular case has been selected where the insult to the U.S. has been the most barefaced, the most deliberately intentional, and the proof the most complete. The inclosed letter to you is on that subject, and has been written on the supposition that you would shew the original to the Duke of Leeds and give him a copy of it, but as of your own movement, and not as if officially instructed so to do. You will be pleased to follow up this matter as closely as decency will permit, pressing it in firm but respectful terms on all occasions. We think it essential that Capt. Young’s case may be an example to others.—The inclosed letters are important. Be so good as to have them conveyed by the surest means possible. I am with great esteem Dear Sir Your most obedt & most humble servt,

Th: Jefferson

